ACCEPTED
                                                                         04-14-00542-CV
                                                              FOURTH COURT OF APPEALS
                                                                   SAN ANTONIO, TEXAS
                                                                   12/30/2014 4:38:12 PM
                                                                           KEITH HOTTLE
                                                                                  CLERK


                CASE NO. 04-14-00542-CV

                                                       FILED IN
                                                4th COURT OF APPEALS
                   IN THE COURT OF               SAN ANTONIO, TEXAS
                       APPEALS                  12/30/2014 4:38:12 PM
              FOR THE FOURTH JUDICIAL               KEITH E. HOTTLE
             CIRCUIT SAN ANTONIO, TEXAS                  Clerk



        CITY OF LEON VALLEY, TEXAS, UNKNOWN
       EMPLOYEE(S) OF CITYOF LEON VALLEY and
             IRENE BALDRIDGE, Individually
                      Appellants
                           v.
         WM. RANCHER ESTATES JOINT VENTURE,
 RAFAEL ALFARO, JOSE ALFARO, CARMAN ALFARO, DANIEL
       BEE, ROBERT CALDWELL, ANNE CALDWELL,
DEFERNCE SERVICE BUSINESS, INC., EARL DODERER, SYLVIA
        DODERER, JAMES DOWDY, BETTY DOWDY,
ISSAC ELIZONDO, SUZANNE ELlNZONDO, ROBERTO GALINDO,
          ERMA GALINDO, SHIRL JACKSON, ANNE
           JACKSON, AND RICARDO A. PADILLA
                       Appellees


  APPELLEES' SECOND UNOPPOSED MOTION TO EXTEND
          TIME TO FILE APPELLEES' BRIEF

                        0. RENE DIAZ
                        (SBN: 05804775)

                        DIAZ JAKOB. LLC
                        The Historic Milam Building
                        115 E. Travis St. Suite 333
                        San Antonio. TX 78205
                        Tel. (210) 226-4500
                        Fax (21 0) 226-4502
                        E-mail/E-Service: ORD@diazjakob.com

                        COUNSEL FOR APPELLEES
                                  CASE NO. 04-14-00542-CV


                                 IN THE COURT OF
                                     APPEALS
                             FOR THE FOURTH JUDICIAL
                            CIRCUIT SAN ANTONIO, TEXAS


                   CITY OF LEON VALLEY, TEXAS, UNKNOWN
                  EMPLOYEE(S) OF CITYOF LEON VALLEY and
                        IRENE BALDRIDGE, Individually
                                            Appellants
                                                  v.
              WM. RANCHER ESTATES JOINT VENTURE,
         RAFAEL ALFARO, JOSE ALFARO, CARMAN ALFARO,
        DANIELS. BEE, ROBERT CALDWELL, ANNE CALDWELL,
             DEFERENCE SERVICE BUSINESS, INC., EARL
            DODERER, SYLVIA DODERER, JAMES DOWDY,
             BETTY DOWDY, ISSAC ELIZONDO, SUZANNE
          ELINZONDO, ROBERTO GALINDO, ERMA GALINDO,
          SHIRL JACKSON, ANNE JACKSON, AND RICARDO A.
                            PADILLA
                                             Appellees



         APPELLEES' SECOND UNOPPOSED MOTION TO EXTEND
                 TIME TO FILE APPELLEES' BRIEF


TO THE HONORABLE JUSTICES OF SAJD COURT:

      NOW COME the APPELLEES. WM. RANCHER ESTATES JOINT VENTURE,

RAFAEL ALFARO. JOSE ALFARO, CARMAN ALFARO, DANIEL BEE, ROBERT

CALDWELL. ANNE CALDWELL, DEFERENCE SERVICE BUSINESS. INC .. EARL

DODERER,       SYLVIA       DODERER,         JAMES      DOWDY,         BETTY         DOWDY,   ISSAC

ELIZONDO. SUZANNE ELINZONDO. ROBERTO GALINDO, ERMA GALINDO,

 Appellees' Second Unopposed Motion for Extension of Time to File Appellees' Brief       Page 1 of7
 SHIRL JACKSON, ANNE JACKSON, AND RICARDO A. PADILLA, Gointly referred to

 as "Appellees'') and pursuant to Texas Rules of Appellate Procedure I 0 file this Second

 Unopposed Motion to Extend Time to File Appellees' Brief and would show tl1e Court as

 follows:

1.         This is the second Motion to Extend time filed by the Appellees, and it is unopposed

by the Appellants counsel. See the Certificate of Conference set forth below· in Paragraph No.

11.

2.         The cuiTent deadline for the Appellees brief was December 30, 2014; however,

Appellees were not able to complete the brief within the time allotted for a combination of

reasons, including the following: (a) the hospitalization and convalescence of the Appellees'

attorney's mother, age 89. for whom he is designated as trustee, attorney-in-fact, and acting

legal guardian; (b) the illness of counsel for the Appellee; (c) the complexity of the legal and

factual issues presented by this appeal: and (d) various scheduling complications raised by the

active litigation practice of the Counsel lor the Appellees combined with numerous hearings,

mediations and two complex arbitration hearings.                The combination of these factors has

prevented a timely completion of the Appellees' Brief and additional time is needed to fully

and completely prepare the Appellees· Response to the Appellants' Brief.

3.         The Hospitalization and Convalescence of the Mother of Appellees' Counsel: The

Mother of Appellees· counsel is Judith F. Diaz; she is 89 years-old, a widow, and cunently

convalescing from a hip ti·acture and hip replacement surgery that occmTed in approximately

August 3, 2014. Since that time, due to Mrs. Diaz's physical incapacity and recuperation. 0.

Rene Diaz, Appellees· Counsel, has become her attorney-in-fact, trustee and legal guardian



      Appellees' Second Unopposed Motion for Extension of Time to File Appellees' Brief   Page 2 of7
pursuant to a duly executed statutory general durable power of attorney, trust documents, and a

health care power of attomey. Although she resides in an assisted living facility, she does not

have round-the-clock care, and during the week of December 14- December 20, 2014, Mrs.

Diaz unexpectedly fell several times due to unexplained and undiagnosed vertigo and

dizziness. During one of the falls on or about December 17, 2014, Mrs. Diaz sustained what

appeared to be severe head injury and was hospitalized.                Since that date, considering Mrs.

Diaz' age and post-surgical hip condition, her hospitalization required extra time and attention

fi·01n Mr. Diaz (Appellee's counsel) in order to obtain emergency medical treatment, for proper

diagnosis, to rule out potential complications, and to manage Mrs. Diaz's complex health

insurance issues. As her guardian and          attorney-in-i~1ct.   Appellees' counsel had to personally

manage all aspects of his mother's medical care, interact with hospital and medical personneL

arrange for special transportation needs, and administer health insurance during the same time

period most critical to the preparation of the Appellees' Response Brief.

4.        The Illness of Counsel fo1· the Appellee: Additionally, 0. Rene Diaz, counsel for the

Appellees, was sick with a severe cold ti·om approximately December 26, 2014 through

December 29, 2014, including acute care at the minor emergency, Texas Med Clinic for

diagnosis and treatment on December 27, 2014, and he is still recuperating as of the date of

submission of this Second Motion for Extension of Time.                Consequently, Appellees' counsel

was unable to devote the full anwunt of time needed to complete the Appellees' Response to

the Appellants • Brief within the present time allotted.

5.        The Complexity of the Issues in this Appeal: Additionally, as the Court is well

aware. the issues in this appeal are complex. 'J'his case was officially designated as complex



     Appellees' Second Unopposed Motion for Extension of Time to File Appellees' Brief      Page3 of7
by the Bexar County District Courts shortly after it was tiled.              The complexity for the trial

court is suggestive of the complexity of the issues on appeal. The issues in this appeal are not

only numerous, but they are            also legally and factually complex, dealing not only with

jurisdictional issues such as sovereign immunity, absolute immunity, and legislative immunity,

but also with an overlap of statutO!)' and common law causes of action under the Texas Open

Meetings Act (TOMA) (with live [5) different statutory violations of TOMA alleged), the

Local Govenm1ent Code, the Texas Water Code, the Health & Safety Code, the Natural

Resources Code, the Declaratory Judgment Act, the Texas Constitution.

6.        The interrelationship of these seven (7) statutory issues combined with the overlap of

nme (9) different common law tort actions, such as tortious interference with existing and

prospective business relationships, and conspiracy involve not only the City of Leon Valley,

Texas, but also a former City Council Member (Irene Baldridge), with issues such as conl1ict

of interest. failure to disclose and participation in executive meetings, all of which were

prohibited by statute.      The Appellees contend Baldridge's role in this case as a govemmental

employee is severable from her role as a private individual. Appellees also assert Baldridge is

liable not only in her capacity as a former governmental official (for intentional violations of

the Local Government Code and the Texas Open Meetings Act), but that Baldridge is also

liable in her non-governmental capacity as a Realtor,               as a private business owner. as a

representative of the Estate of her late husband, Alie Baldridge, (who was her real estate

broker), and as a co-conspirator in committing at least three (3) ditierent torts, in combination

with over seven (7) other defendants, who are not govenm1ental entities and who have no

immunity whatsoever.           Procedurally the case is also complex because of the trial court's


     Appellees' Second Unopposed Motion for Exiension of Time to File Appellees' Brief      Page 4 of7
severance of the Plea to the Jurisdiction il-om the Motions for Summary Judgment issues, each

of which have differing standards of review. Due to the complexity of the legal, factual and

procedural issues, the Appellees need additional time in which to prepare their Appellees'

Brie[

7.        Mandator-y Arbitrations for Two Complex Cases Handled During the Same Time

Fr·ame bv Counsel For Appellees:               During the month of December, 2014, Counsel for

Appellees was also involved in two mandatory arbitrations on case that were scheduled on

relatively short notice. On December 1 L 2014, 0. Rene Diaz, counsel for the Appellees, was

involved as lead counsel in an arbitration on several contested issues for Cause No. 20 13-CI-

12731, In the Matter of the Marriage of Paul H. Reed and Karla M. Villafan-Reed and in the

Interest of Zoe M. Reed and Jack M. Reed, children. This arbitration took place before the

Honorable Victor Negron, On December 15, 2014, Counsel was also involved as lead counsel

in the arbitration on contested issues for Cause No. 2012-CI-05052, In the Interest of Dylan

Michael Caputo, a child. Both of these arbitrations were final and involved considerable time

and preparation, similar to a final bench trial, only the arbitrators' decisions were generally not

appealable due to the binding nature of the decisions.

8.         Appellees request additional time to file said brief: extending the time until at least

January 29, 2014, which is an additional 30 days. Appellees need this additional time to tile

their brief to allow adequate time for a proper and complete brief due to a combination of all

of the grounds alleged and set forth above in this motion.

9.       This motion is not made for the purposes of delay but so that justice may be done.

I 0.     The fiiCts recited in this motion arc within the personal knowledge of the

     Appellees' Second Unopposed Motion for Extension of Time to File Appellees' Brief   Page 5 of7
undersigned counsel and therefore no verification is required under Rule 10.2

                                   CERTIFICATE OF CONFERENCE

11.       Appellants do not oppose the relief sought in this motion. Appellees' counsel

conferred via telephone on December 29, 2014, with Appellant's counsel, Clarissa M.

Rodriguez, who indicated Appellants do not oppose tbe motion.


                                                   PRAYER

          WHEREFORE PREMISES CONSIDERED. Appellees request tbe Comi extend

the time to file their brief to January 29. 2015.


                                                           Respectfully Submitted,

                                                           DIAZ JAKOB, LLC
                                                           The Historic Milam Building
                                                           115 E. Travis St, Suite 333
                                                           San Antonio, TX 78205
                                                           Tel. (21 0) 226-4500
                                                           Fax (21 0) 226-4502




                                                                   State Bar No. 05804775
                                                                   Attorney for Appellees




      Appellees' Second Unopposed Motion for Extension of Time to File Appellees' Brief     Page 6 of7
                                CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing instrument has been

served in accordance with the Texas Rules of Appellate Procedure on December 30,2014

to the following:

     Patrick Bernal
     Clarissa M. Rod1iguez
     DENTON NAVARRO ROCHA BERNAL HYDE & ZECH. P.C.
     A Professional Corporation
     2517 N. Main Avenue
     San Antonio. Texas 78212
     210/227-3243 phone
     2101225-4481 Facsimile
     Email: patrick .bemalzilTam page-sa .com
     En1ail: cia rissa.rodri Quez(ffirn moa!le-sa.cL• m
     COUNSEL FOR APPELLANTS


     Darby Riley
     Riley & Riley, Attorneys at Law
     320 Lexington A venue
     San Antonio. Texas 78215
     Jtlorneys for Irene Baldridge




 Appellees' Second Unopposed Motion for Extension of Time to File Appellees' Brief   Page 7 of7